DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-20 are pending as amended on 6/3/2021.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 6/3/2021. In particular, claim 1 has been amended to contain limitations previously recited in claim 10, and additionally to limit “k” to range from 1-2.   Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 2/22/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0021278 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androsov et al (US 2019/0031831) in view of Takamatsu (CN 103102794; included machine translation cited herein). The reasons for rejection are as previously set forth in the action mailed on 3/4/2021.

Claims 1-9, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 7019104) in view of Sato (WO 2016147997; English language equivalent US 2017/0275425 cited herein).
As to claims 1-3, 7-9, 13, Okada discloses a polyimide according to the following structure (col 13, lines 1-10; col 38, lines 28-40):

    PNG
    media_image1.png
    144
    655
    media_image1.png
    Greyscale

[The group containing R15 and the X2 group in formula (C) are derived from dianhydride monomers, and correspond to instant dianhydride-derived units Ar1 in instant Chemical formula 2, while the Y1 and Y2 groups in formula (C) are derived from diamine monomers, and correspond to instant diamine-derived units Ar2.]
Okada teaches that R15 can be 
    PNG
    media_image2.png
    159
    120
    media_image2.png
    Greyscale
(col 13, line 30), and R12
A polyimide as disclosed by Okada wherein R15 is 
    PNG
    media_image2.png
    159
    120
    media_image2.png
    Greyscale
, and wherein R12 is one of the C6-30 aromatic groups disclosed by Okada within “Group (II)” (e.g., the first, second, third, fourth, fifth, sixth or eight structure shown in group II) can have a structure with a group corresponding to instant Ar1 of chemical formula (4) wherein:
instant o and p are zero, 
instant k is 1 or 2, 
instant L1 is O, 
instant n is 0-20,
instant A1 is a C6 to C30 aromatic organic group, 
“J” corresponds to instant (Ra)m,
For instance, Okada exemplifies such a dianhydride in Example 11 (col 55, lines 28-44) having a structure: 

    PNG
    media_image3.png
    423
    530
    media_image3.png
    Greyscale

The structure above has a group according to instant Ar1 of formula 4 wherein k is 2, L1 is O, n is 2, m is 0, and A1 (i.e., the circled portion of the structure above) is a C9 group including one aromatic ring (i.e., a C6 to C30 aromatic organic group).
Okada further discloses examples of dianhydrides which can be used for synthesizing polyimide (col 41, lines 51-55), several of which correspond to instant dianhydride unit Ar1 having a group of chemical formula 3 as recited in claims 1-3, including benzophenone dianhydride (R10 is C=O), biphenylsulfone dianhydride (R10 is S(=O)2), biphenyl ether dianhydride (R10 is O), biphenyl dianhydride (R10 is single bond), 3,3',4,4,'-perfluoroisopropylidene diphthalic dianhydride (R10 is C(CF3)2), etc… See col 42, lines 1-12. 
Okada teaches that Y1 and Y2 in formula C are each divalent organic groups (col 38, line 45). Okada names several suitable aromatic diamines in col 42, line 57 to col 43, line 16). Many of the diamines named by Okada provide groups satisfying instant Ar2, such as bis[4-(3-aminophenoxy)phenyl]sulfone (see example 24, col 59), which provides a C24 aromatic group, wherein aromatic rings are linked by O and SO2. The diamine of Okada’s example 24 further satisfies Ar2 of instant claim 7, as it provides a ring system that comprises two C6 aromatic rings linked by a combination of C6 arylene groups, O and SO2. Okada further names 4,4-diamino-2,2'bis(trifluoromethyl)biphenyl (col 43, line 7-8, herein TFDB), which has a structure as recited in claim 8 (i.e., two substituted C6 aromatic rings linked by a single bond).
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). As 
 wherein R15 is 
    PNG
    media_image2.png
    159
    120
    media_image2.png
    Greyscale
, (such as derived from a dianhydride as exemplified by Okada in example 11), thereby providing a group corresponding to instant Ar1 of chemical formula 4;
wherein X2 is derived from any of the dianhydrides named by Okada as being suitable, including those which, as established above, contain groups corresponding to instant chemical formula 3; and
wherein Y1 and Y2 are divalent organic groups derived from any of the diamines named by Okada as suitable, including those which contain groups corresponding to instant Ar2, such as the bis[4-(3-aminophenoxy)phenyl]sulfone in example 24 or TFDB.
The polymer suggested by Okada as set forth above has a structure according to instant chemical formula 2, except that Okada fails to teach monoamine capped end groups (i.e., which would provide instant R3).
Okada teaches that polyimides are required to have excellent heat resistance (col 1, lines 30-33). Sato teaches a polyimide having a chain aliphatic group having 5 to 14 carbon atoms at the end thereof, and teaches that the polyimide resin is excellent in 
In light of Sato, the person having ordinary skill in the art would have been motivated to provide a chain aliphatic group derived from a monoamine, particularly n-octylamine, at the ends of a polyimide, in order to improve the heat aging resistance of the polyimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide, as suggested by Okada, by further including groups derived from n-octylamine at each end thereof (as taught in Sato), thereby arriving at a polymer as presently claimed wherein “s” is 8 and R3 is hydrogen.
As to claims 4 and 6, modified Okada suggests a polymer according to claim 1, as set forth above. As set forth above, Okada exemplifies a dianhydride in Example 11 (col 55, lines 28-44) having a structure: 

    PNG
    media_image3.png
    423
    530
    media_image3.png
    Greyscale

The structure above has a group according to instant Ar1 of formula 4 wherein k is 2, L1 is O, n is 2, m is 0, and A1 (i.e., the circled cinnamate group portion of the structure above) is a C9 group including one aromatic ring (i.e., a C6 to C30 aromatic organic group). The structure above corresponds to a dianhydride of Okada’s general 10 is the first structure of Group VIII, and wherein “p” is 2 (see col 9, lines 20-45). However, Okada teaches that the value of “p” can be 1 or 2 (col 10, lines 2-3). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polymer of modified Okada utilizing a cinnamate-substituted dianhydride, as shown above, having 1 cinnamate “p” group rather than 2, thereby arriving at the polymer of claims 4 and wherein instant “k” is 1 (and m is zero). 
As to claim 5, modified Okada suggests a polymer according to claim 4 wherein “k” is 1, as set forth above. The cinnamate-containing group in the dianhydride shown above can also be considered to have a structure according to instant claim 5 wherein n is 1 and A1 is a C10 aromatic organic group by extending out the portion of the group considered to correspond to A1 by a –CH2- group (see partial structure below with circled portion corresponding to instant A1). 

    PNG
    media_image4.png
    320
    301
    media_image4.png
    Greyscale

As to claim 11, modified Okada suggests a polymer according to claim 1, as set forth above. Okada further teaches that in formula C, “m” (i.e., the repeating unit containing the dianhydride structure according to instant chemical formula 4) and “n” (i.e., the repeating unit containing the dianhydride structure according to instant chemical formula 3) are each integers of 0 or more (col 38, lines 41-48). It would have prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 14 and 15, modified Okada suggests a polymer according to claim 13, as set forth above. Sato teaches utilizing 0.9 to 1.1 mol of diamine component per 1 mol of tetracarboxylic component [0101], and further teaches utilizing 0.0001 to 0.1 mole of chain aliphatic end group per 1 mole of tetracarboxylic component, in order to obtain excellent heat aging resistance [0106]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the polymer of modified Okada utilizing any ratios of dianhydride:diamine and dianhydride:monoamine within the ranges disclosed by Sato in order to obtain excellent heat aging resistance, including ratios (e.g., 1:0.9 and 1:0.1, respectively) within the presently claimed ranges.
As to claim 16, modified Okada suggests a polymer according to claim 1, as set forth above. Okada further exemplifies preparation of a film (col 60, lines 61-64).
As to claim 17, Okada fails to specifically teach the glass transition temperature of the film. However, the person having ordinary skill in the art would have recognized that increasing glass transition temperatures improves heat resistance, yet worsens processability. It would have been obvious to the person having ordinary skill in the art, .

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 7019104) in view of Sato (WO 2016147997; English language equivalent US 2017/0275425 cited herein) and further in view of Kawai et al (US 5070181).
The rejection above over Okada in view of Sato is incorporated here by reference.
Okada fails to specifically teach the birefringence of the film.
However, Kawai teaches that a film of polyimide having a birefringence of at least 0.13 exhibits good thermal dimensional stability, and that if birefringence is less than 0.13, the polyimide has a high coefficient of linear expansion, resulting in poor thermal dimensional stability (col 2, lines 18-25). In light of Kawai, the person having ordinary skill in the art would have been motivated to increase the birefringence of a polyimide film in order to improve the heat resistance of the film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film according to Okada and Sato by increasing the birefringence of the film in order to improve the heat resistance thereof, including to a birefringence above the presently recited minimum.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 7019104) in view of Sato (WO 2016147997; English language equivalent US 2017/0275425 cited herein) and further in view of Nagase et al (US 2006/0082708).
The rejection above over Okada in view of Sato is incorporated here by reference.
Okada fails to specifically teach an optical film, polarizer and display device, as recited in claims 19 and 20.
Nagase discloses that liquid crystal display apparatuses generally employ one or two polarizing plates, but that the polarizing plate used in a high temperature and humidity environment is liable to shrink or degrade [0004]. Nagase teaches a polarizing plate including a polyimide layer on at least one side having excellent durability [0006-7]. Nagase teaches that any appropriate polyimide may be employed for forming the polyimide layer, including photosensitive polyimide [0101]. 
In light of Okada’s disclosure that polyimides are desired for a wide range of uses (col 1, lines 30-33), the person having ordinary skill in the art would have been motivated to utilize the polyimide suggested by modified Okada for any application in which polyimides have been demonstrated to be useful. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized a polyimide, as suggested by modified Okada, to form a liquid crystal display apparatus (i.e., display device) comprising the polyimide on at least one size of a polarizer (i.e., an optical film comprising polyimide and polarizer), as disclosed in Nagase, in order to provide the polyimide of modified Okada in the form of a useful final product.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered.
Applicant’s arguments (pp 11-12) that the amendment to the claims overcomes the rejections over Kohtoh are persuasive.
Applicant further argues (pp 13-14) that the rejection over Takamatsu has been overcome by the amendment to the claims. The examiner agrees that, particularly in view of the amendment removing “zero” as an option for “k,” Takamatsu has been overcome.
Applicant further argues (p 12) that Androsov is disqualified as prior art under 35 USC 102(b)(2)(C). However, as set forth in 37 CFR 1.104(c)(4)(i) and further explained in MPEP 717.02(a)(I)(B), in order for applicant to properly invoke common ownership to disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2), applicant must submit the required statement that the subject matter in the U.S. patent document (i.e., Androsov) and the claimed invention were, not later than the effective filing date of the claimed invention, owned by, or subject to an obligation of assignment, to the same person.  The example language for the required statement given in the MPEP is: 
"Application X and Patent A were, not later than the effective filing date of the claimed invention in Application X, owned by Company Z."
Because Applicant has not provided the statement required by 37 CFR 1.104(c)(4)(i), Androsov remains available as prior art under 35 USC 102(a)(2). Applicant’s submission of an English translation of the priority document, accompanied by a statement that the translation is correct, is acknowledged. However, as noted 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766